Opinion issued May 27, 2010
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00289-CR
———————————
Ivan Ramirez Lopez, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 262nd District Court 
Harris County, Texas

Trial Court Case No. 1195878
 

 
MEMORANDUM OPINION
          Appellant,
Ivan Ramirez Lopez, pleaded guilty to the felony offense of possession of a
controlled substance, namely cocaine. 
The trial court, in accordance with appellant’s plea bargain agreement
with the State, deferred adjudication of his guilt, placed appellant on
community supervision for two years, assessed a fine of $500,  and ordered appellant to serve 200 hours of
community service.   
          After the trial court sentenced appellant
to the punishment that fell within the terms of the plea bargain agreement, it
certified that this case is a plea- bargain case and the defendant had no right
to appeal.  Appellant did not request the
trial court’s permission to appeal any pre-trial matters, and the trial court
did not give him permission to appeal.   
          We
conclude that the certification of the right of appeal filed by the trial court
is supported by the record and that appellant has no right of appeal due to the
agreed plea bargain.  See Tex.
R. App. P. 25.2(a).  Because
appellant has no right of appeal, we must dismiss this appeal Awithout
further action.@ See Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006).
          Accordingly,
we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel
consists of Justices Jennings, Hanks, and Bland.
Do
not publish.   Tex. R. App. P. 47.2(b).